ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_02_FR.txt. 28

DÉCLARATION DE M. SHAHABUDDEEN
[Traduction]

L’ordonnance rendue ce jour par la Cour devrait contribuer à mainte-
nir des relations amicales entre deux pays frères et voisins. J’ai voté pour
les alinéas 1, 2, 4 et 5 du dispositif. Si j’avais pensé que le troisième alinéa
du dispositif reposait sur une base juridique solide, j'aurais également
voté en sa faveur. Mais je ne pense pas qu’une telle base existe.

Toute mesure conservatoire devrait être formulée de façon à être direc-
tement applicable, en ce sens qu’elle devrait contenir tous les éléments
juridiques nécessaires à son interprétation et à son application. Pour ce
qui est de la mesure conservatoire qui prescrit une limitation du mouve-
ment des forces armées, il est essentiel qu’elle contienne la mention d’un
repère matériel clair, telle l’indication de positions ou de lignes, qui per-
mette de vérifier aisément si les troupes ont bien respecté cette limitation.
Pour les raisons évoquées au paragraphe 38 de l'ordonnance de la Cour,
les éléments du dossier ne permettaient pas à la Cour de préciser un tel
repère. La Chambre chargée de connaître de l’affaire du Différend fron-
talier a été confrontée à un problème du même ordre, mais une solution
de rechange s’offrait à elle (mesures conservatoires, C.I.J. Recueil 1986,
p. 10-11, par. 27, et p. 12, par. 32, al. 1, point D). En Pespéce, aucune
solution de rechange n’est possible.

En conséquence, la mesure conservatoire qui prescrit une limitation du
mouvement des forces armées ne servira pas le but qu’elle se propose
d’atteindre: éviter tout différend dans la zone en question. Au contraire,
elle pourrait être une nouvelle source de conflit puisqu’en l’occurrence les
Parties pourraient être en désaccord sur la position ou les positions
qu’elles occupaient respectivement avant le 3 février 1996.

Dans ces conditions, il m’a semblé que la mesure conservatoire indi-
quée à l’alinéa 2 du dispositif, en faveur duquel j’ai voté, représentait le
maximum de ce que la Cour pouvait utilement indiquer, puisqu'elle
demandait aux Parties de se conformer aux termes de l’accord, auquel
sont parvenus leurs ministres des affaires étrangères le 17 février 1996,
aux fins de l’arrét de toutes les hostilités dans la presqu'île de Bakassi.
Pour l'essentiel, le respect de cette mesure devrait avoir l’effet pratique
qui aurait pu découler de Vindication d’une mesure conservatoire suffi-
samment bien conçue, limitant le mouvement des forces armées des
Parties.

(Signé) Mohamed SHAHABUDDEEN

19
